Citation Nr: 1416561	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to November 1945.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In August 2013, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals the hearing transcript and VA treatment notes relevant to the issue on appeal.  The RO considered those records and readjudicated the claim in a January 2014 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back disorder did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A back disorder was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in June 2008, prior to the initial decision on the claim in October 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  In the June 2008 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Board does acknowledge that the Veteran's service treatment records are unavailable.  The RO attempted to obtain such records, but an April 2007 response indicated that they were presumed destroyed by the fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri in 1973.  In July 2008, the RO made a formal finding of the unavailability of the Veteran's complete service treatment records documenting all efforts undertaken, and the Veteran was notified.  Accordingly, the Board concludes that any further attempts to obtain the Veteran's service treatment records would be futile in this case.

In addition, the Board notes that, during an August 2008 VA examination, the Veteran reported that he was a Social Security Administration (SSA) beneficiary.  In the August 2013 remand, the Board directed the RO/Appeals Management Center (AMC) to obtain a copy of any decision to grant the Veteran SSA benefits and the records upon which such a decision was based.  In September 2013, the RO requested any available SSA records pertaining to the Veteran.  In a November 2013 response, SSA indicated that it was unable to send the requested records because such records did not exist.  SSA noted that further efforts to obtain the records would be futile.  Further, SSA indicated that there were no medical records on file that pertained to the Veteran because he either did not file a claim for disability benefits, or, he filed for benefits, but no medical records were obtained.  In addition, in December 2013, the RO contacted the Veteran through his son, who confirmed that the Veteran did not have any SSA records.  Accordingly, the Board concludes that any further attempts to obtain SSA records would be futile in this case.

In the August 2013 remand, the Board also directed the RO/AMC to undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's back.  The RO/AMC was specifically directed to contacting the Veteran to request that he provide additional information and any necessary authorization for private records identified in a March 2007 private treatment note and private chiropractic records from the 1940's, as identified during the July 2013 hearing.  In September 2013, the RO requested additional information and authorization for the private treatment notes; however, he did not respond to the request.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency or other custodian holding the records. 38 C.F.R. § 3.159(c)(1)(i)-(ii).  In this case, the Veteran has not provided the necessary, adequate authorization for VA to request the private medical records after the RO's request for such authorization.  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain these private medical records, and no further effort is required.  38 C.F.R. § 3.159(c).

The RO/AMC has associated all identified and available private treatment notes and VA treatment notes with the record.  The Veteran has not identified any additional available records that are relevant to the claim decided herein.  

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in August 2008 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion are adequate to decide the case because, as discussed below, the opinion is predicated on a review of the claims file and all pertinent evidence of record, including the examination, during which a history was solicited from the Veteran.  The Board notes that the VA examiner's opinion sufficiently addressed the central medical issue in this case, so as to allow the Board to make a fully informed determination.  Id.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in July 2013.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with a statement of the case (SOC) and SSOCs, which informed them of the laws and regulations relevant to the claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis.  See 38 C.F.R. § 3.309(a). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a back disorder.

In this case, the Veteran contends that he has a current back disorder due to a back injury sustained while he was transporting supplies and driving a truck through bomb craters during his service in England and France during World War II.  See May 2008 claim and statements, June 2008 statement, and July 2013 hearing transcript.    

In a February 2005 private treatment note, the Veteran complained of back pain following a move approximately one and a half weeks earlier.  He indicated that he was bending, lifting, stooping, and moving furniture and heavy boxes that weighed up to approximately 50 pounds.  He indicated that he lifted the boxes out of the bed of his pick-up truck and walked about 25 feet or so with the boxes.  He presented to the hospital and was admitted for severe back pain along his midline thoracolumbar junction approximately two days after his move.  The examining physician opined that the Veteran "probably ha[d] a compression fracture at T[-]10 which sound[ed] as though it [was] traumatic."  A February 2005 x-ray of the thoracic spine also showed an opaque material overlying the T-10 vertebral body that was compatible with a kyphoplasty and lumbar spondylotic and arthritic changes.

In a February 2005 private operative report, the surgeon also noted that the Veteran had a thoracic compression fracture of recent onset with severe back pain that limited his activities of daily living.  

In a May 2008 VA treatment note, the Veteran reported a history of two back surgeries.  He indicated that he had thoracic back pain for one and a half months.

During an August 2008 VA orthopedic examination, the Veteran reported that he initially injured his back during service when he drove trucks through bomb craters in Europe.  He related that he had a classic osteopenic vertebral compression fracture of T-10 in 2005 after he lifted a kitchen window.  He underwent a vertebroplasty at T-10 and he recovered from the 2005 injury.  He stated that he had another osteoporotic compression fracture at T-12 after he lifted a lawnmower in 2007.  He indicated that he continued to have extreme low back pain without catalyst or stimulus.  He stated that, after service, he worked as a Mobil Oil Company lease operator until he retired in 1985.  While he worked for Mobil, he did not have any low back pain, report any symptoms, lose any sick days, or have any type of special accommodations.  A thoracic spine x-ray showed a compression fracture at T-8 with the vertebroplasty of T-9 and T-11, osteopenia, and minimal thoracic kyphosis.  A lumbar spine x-ray showed minimal degenerative changes most pronounced at the lower level.  

The VA examiner diagnosed the Veteran with status-post percutaneous fluoroscopic guides and interpretation and bone biopsy with a thoracic T-8 compression fracture.  He noted that the Veteran was evaluated in 2005 and 2007 for osteoporotic compression fractures, which occurred when the bones of the spine become broken due to trauma.  He stated the following: 

Usually[,] the trauma necessary to break the bones of the spine is quite large.  In certain circumstances, however, such as in elderly people and in people with cancer[,] the same bones can break with little or no[] force.  The vertebra most commonly broken are those in the lower back... Because the [V]eteran is an 87-year-old male and he had the compression fracture[,] he had [a] spinal biopsy of both conditions which did not show cancer at the time of [the] balloon intraoperative fluoroscopic [k]yphoplasty surgical intervention.  Osteoporosis is a condition in which the bone density is reduced which may predispose a person to a vertebral compression fracture with little or no trauma.  

The examiner opined that the Veteran had an osteoporotic fracture due to age and osteoporosis that was not caused by his service or any other force or reason.  Specifically, he opined that the Veteran's current thoracic T-8 compression fracture and surgical kyphoplasty of T-10 and T-12, including L-2 wedging compression, was not caused by or a result of his service.

During a July 2013 hearing, the Veteran reported that he injured his back delivering parts for planes in France during World War II.  He denied seeking treatment for his low back during service.  He indicated that he had problems with his back shortly after he separated from service and that he was treated by a chiropractor in the 1940's.  He stated that he never discussed what caused his back problems with his physicians and none of his doctors told him that they were caused by his service.  

On review, the Board concludes that the Veteran's current back disorder did not manifest in service or within one year after his separation from service.

During the July 2013 hearing, the Veteran did indicate that he had been treated for a back disorder by a private chiropractor since shortly after service in the 1940's.  To the extent that the Veteran appears to allege that he has had a back disorder since service, the Board notes that he is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had back problems since his military service.  However, his allegations are inconsistent with the contemporaneous record.  Although the Board acknowledges that the Veteran's service treatment notes are unavailable, and the private chiropractic treatment notes from the 1940's are likely unavailable as the Veteran indicated that the chiropractor had since died, the record contains no treatment documented between the Veteran's separation from service and February 2005, which was nearly 60 years after his discharge.  

Moreover, the Veteran has made inconsistent statements regarding the onset of his low back disorder.  Specifically, VA treatment records dated in February 2005 indicate that the Veteran reported having back pain since a move approximately one and a half weeks earlier.  There was no indication of a long history of back pain.  A surgeon also noted in February 2005 that the Veteran had a thoracic compression fracture of recent onset. The Veteran further indicated in May 2008 that he had thoracic back pain for one and a half months.  In addition, during the August 2008 VA examination, he denied having any back pain or symptoms while he worked at Mobil following service until he retired in 1985.  As such, these reports contradict the assertion of continuity of symptomatology.  Therefore, the Board finds that the reported history regarding continuity since service to be not credible.

Regarding the Veteran's assertion that his current back disorder is directly related to his military service, the Board finds that the opinion of the August 2008 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on his medical training, knowledge, and expertise.  

As the Veteran has a diagnosis of arthritis, section 3.303(b) is applicable in this case.  However, there are no records of treatment for back pain until approximately 60 years after service when was treated for a compression fracture at T-10.  From that point, the Veteran appeared to be continuously treated for compression fractures, osteoarthritis, osteoporosis, and spondylosis.  In fact, the August 2008 VA examiner opined the Veteran had an osteoporotic fracture due to age and osteoporosis that was not caused by his service or any other force or reason.  Such evidence establishes that arthritis was not manifest during service or within one year of separation.  The evidence also establishes that there is no continuity of symptomatology in regard to arthritis.

Based on the foregoing, the preponderance of the evidence is against the claim for entitlement to service connection for a back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a back disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


